Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. __________________
                 1:21-cv-01962


JOHN MEGGS, an Individual, and
ACCESS 4 ALL, INC., a Florida Non-Profit Corporation

                Plaintiffs,

vs.

S&RN MANAGEMENT, INC., a Colorado Corporation

            Defendant.
__________________________________________________/
____________________________________________________________________________________________

                                          COMPLAINT
____________________________________________________________________________________________

                                            Introduction

       Plaintiffs, JOHN MEGGS, an individual, and ACCESS 4 ALL, INC., a Florida Non-Profit

Corporation, ("Plaintiffs" or "Plaintiffs") on their behalf and on behalf of all other mobility impaired

individuals similarly situated hereby sues the Defendant, S&RN MANAGEMENT, INC., a

Colorado Corporation ("Defendant") for injunctive relief, damages, attorney's fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §12181 et seq.

("ADA") and the Colorado Anti-Discrimination Act, C. R. S. § 24-34-601 et seq. ("CADA").

                                             The Parties

1.     Plaintiff, JOHN MEGGS, is an individual over eighteen years of age and is otherwise sui

juris. Although a resident of California, Mr. Meggs splits his time between California and Colorado.

2.     Plaintiff, ACCESS 4 ALL, INC., is a non-profit corporation with a mission of ensuring

enjoyment and equal access for disabled persons in all places of public accommodation. This entity



                                                   1
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 2 of 15




was formed under the laws of the State of Florida and remains in good standing.

3.        Defendant, S&RN MANAGEMENT, INC., a Colorado corporation, owns or operates a

place of public accommodation, in this instance a hotel, alleged by the Plaintiffs to be operating in

violation of Title III of the ADA and the CADA.

                                                Jurisdiction and Venue

4.        Defendant's property, also known as the Quality Inn & Suites Denver International Airport

("Quality Inn"), is a hotel located at 6890 N. Tower Rd., Denver, CO 80249 ("Subject Property").

5.        Venue is properly located in the District of Colorado because venue lies in the judicial

district of the property situs. The Defendant's property is located in and does business within this

judicial district.

6.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §1343, this Court has been given original

jurisdiction over actions which arise from the Defendant's violations of Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq.1

7.        Jurisdiction over the state law claim vests with this Court pursuant to 28 U.S.C § 1367.

8.        The Defendant owns, leases, leases to, or operates a place of public accommodation as

defined by the ADA and the regulations implementing the ADA. The Defendant is thus required to

comply with the obligations of the ADA.2

9.        Plaintiff, JOHN MEGGS, is an individual with disabilities as defined by and pursuant to the

ADA. Mr. Meggs is a paraplegic, with no use of his legs, stemming from a severe spinal cord injury

and therefore has a physical impairment that substantially limits many of his major life activities3

including, but not limited to, not being able to walk or stand. Mr. Meggs, at all times, requires the


1
    See also 28 U.S.C. § 2201 and 28 U.S.C. § 2202
2
    28 CFR § 36.201(a) and 28 CFR § 36.104

                                                       2
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 3 of 15




use of a wheelchair to ambulate.

10.       Plaintiff organization, ACCESS 4 ALL, INC., is comprised of individuals with disabilities,

as defined by the ADA. The primary purpose of this organization is to represent the interest of its

members by ensuring that they are not discriminated against at places of public accommodation.

                                            Factual Context

11.       Mr. Meggs is a staunch advocate of the ADA. Since becoming aware of his rights, and their

constant infringement, he has dedicated his life to this cause so that he, and others like him, may

have full and equal enjoyment of public accommodations without the fear of discrimination and

repeated exposure to architectural barriers.

12.       Mr. Meggs encounters architectural barriers at the majority of the public places he visits.

Seemingly trivial architectural features such as parking spaces, ramps, and door handles are taken

for granted by the non-disabled but, when implemented improperly, are cumbersome, arduous and

even dangerous for him and other wheelchair users.

13.       The barriers to access that Mr. Meggs experiences at differing places of public

accommodation are similar in nature. For example, he is faced with sloping in parking lots,

improper curb ramps, and non-accessible guestrooms (even when designated "accessible" or

"handicapped") - over and over again. He is endlessly frustrated and disheartened by the

repetitiveness of the complaints he is forced to make to employees and management, to no avail.

14.       Mr. Meggs has visited Quality Inn on multiple occasions, his last visit occurring on or about

May 21, 2021. Mr. Meggs stayed at Quality Inn as an overnight guest and bone fide purchaser; in

an attempt to avail himself of the goods and services offered to the public within, but found that the

Subject Property was littered with violations of the ADA.


3
    as defined by 28 CFR § 36.105(b)(1-2)

                                                   3
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 4 of 15




15.    Mr. Meggs intends to return to Quality Inn on or about December 12, 2021, during a visit to

the Denver area where he is a frequent traveler, regularly conducts business, and is speculating on

property. He intends to revisit Quality Inn not only as an overnight guest and bone fide purchaser

but also to monitor any progress made with to respect to ADA compliance - he truly hopes that this

visit is not made in vain.

16.    Mr. Meggs has personally encountered exposure to architectural barriers and otherwise

harmful conditions that have endangered his safety at Quality Inn.

17.    The ADA has been law for over thirty (30) years and the Subject Property remains non-

compliant. Thus, the Plaintiffs have reasonable grounds to believe that they will continue to be

subjected to discrimination by the Defendant.

18.    Thus, Mr. Meggs has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this property as described but

not necessarily limited to the barriers he has personally experienced which are listed in paragraph 23

of this complaint.

19.    Following any resolution of this matter Mr. Meggs will ensure that the Subject Property

undertakes the remedial work that is required under the appropriate standard and is compliant with

the ADA. This reinspection will occur as set forth in the parties’ settlement agreement or as ordered

by this Court.

                                             COUNT I
                                   Violation of Title III of the
                     Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

20.    John Meggs realleges and incorporates by reference all of the allegations contained in all of

the preceding paragraphs.

21.    The Defendant has discriminated against the Plaintiffs, and others similarly situated, by

                                                  4
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 5 of 15




denying access to, and full and equal enjoyment of, the goods, services, facilities, privileges,

advantages and/or accommodations of the Subject Property, as prohibited by the ADA.

22.      An inspection of the Defendant’s property, Quality Inn, has shown that violations of the

ADA exist.

23.      The following are architectural barriers and violations of the ADA that Mr. Meggs has

personally encountered during his visits to Quality Inn:

      Parking and Exterior Accessible Route

      a. The designated accessible parking spaces throughout the Subject Property, are improperly

         marked and are not located on compliant accessible routes to the building; violations of

         ADAAG Section 4.6 and Section 502 of the 2010 Standards for Accessible Design. Mr.

         Meggs could not unload freely and safely from vehicles in this area nor could he safely

         access the building due to the lack of accessible route; he was forced to travel around

         obstacles (broken curb stops) and through traffic in order to reach the building.

      b. The Subject Property has parking for over two-hundred (200) vehicles but has no compliant

         access aisles. Further, the parking spaces that are designated van accessible lack the required

         unloading space, in violation of Section 502 of the 2010 Standards for Accessible Design.

         Broken curb stops impede the access aisles and without any useable access aisles the only

         way Mr. Meggs could ensure access his to van was to park in a spot where he could be

         certain that no vehicle would block the parking spot next to his vehicle; if that were to

         happen he could not return to his vehicle until the adjacent vehicle vacated its parking spot.

         Situations like those cause him frustration, anger, and distress.

      c. The foregoing architectural barriers such as cross-sloping beyond the allowable limits and

         the lack of an accessible route have prevented Mr. Meggs from safely loading/unloading to

                                                   5
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 6 of 15




      and from vehicles in the porte cochere and have impeded his access to the hotel and the

      sidewalk from these areas; a violation of Section 402 and 503 of the 2010 Standards for

      Accessible Design. Mr. Meggs could not make use of the passenger unloading zone due to

      sloping, the lack of unloading space, and improper curb ramps.

   Entrance Access and Path of Travel

   d. The Subject Property lacks a compliant accessible route to the adjacent street, sidewalk,

      and/or public transit, a violation of Section 206.2.1 of the 2010 Standards for Accessible

      Design. This barrier has prevented Mr. Meggs from accessing the property from these areas

      and limited his modes of transportation.

   e. The ramps which lead to the hotel and recreation areas contain excessive sloping and cross

      sloping, abrupt changes of level, and improper handrails which impede the path of travel to

      and through the hotel, and from the street, sidewalk, and public transit; in violation of

      Sections 303, 304, 403, and 405 of the 2010 Standards for Accessible Design. Mr. Meggs

      has been forced to traverse ramps which have endangered his safety (due to the presence of

      sloping he was faced with a tipping hazard) and forced him to maneuver around obstacles

      along the routes.

   Access to Goods and Services

   f. Quality Inn fails to make reasonable accommodations in policies, practices and procedures

      to provide for the full and equal enjoyment of disabled individuals nor does it maintain the

      elements which are required to be accessible and usable by persons with disabilities as

      required by 28 CFR § 36.211. For example, a failure to remove debris and stored goods on

      counter tops and a failure to maintain clearance to accessible elements and paths of travel

      prevented Mr. Meggs from freely traveling about the hotel and using the accessible

                                                 6
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 7 of 15




        elements; which include but are not limited to telephones, desks, tables and other elements

        required to be accessible.

   g. Quality Inn fails to provide a compliant accessible route to the pool, recreational area, and

        other common areas, a violation of Sections 402, 403, and 405 of the 2010 Standards for

        Accessible Design. Due to the lack of a compliant route failure Mr. Meggs has been unable

        to access these areas of the hotel. The route contains sloping, cross-sloping, and abrupt

        changes and thus Mr. Meggs has been unable to make use of these amenities.

   h. Mr. Meggs could not access hotel amenities nor could he access food counters or dining

        tables. Hotel amenities are mounted beyond his reach, counter heights are beyond the

        allowable limits, and the dining tables provided are not wheelchair accessible; a violation of

        Section 308 of the 2010 Standards for Accessible Design. These barriers have prevented Mr.

        Meggs from comfortably accessing these elements within the hotel.

   Restrooms

   i. The restrooms located within the lobby area are not ADA compliant. The barriers to access

        within the aforementioned restrooms include a lack of maneuvering clearance, a violation of

        Section 404 of the 2010 Standards for Accessible Design. Mr. Meggs could not freely access

        the restroom door without assistance.

   j. The restrooms also contain improperly mounted dispensers (toilet tissue and seat cover), an

        improperly mounted coat hook, and a mirror which is mounted improperly; these barriers

        violate Sections 309, 603, 604, and 605 of the 2010 Standards for Accessible Design. Due to

        these barriers to access Mr. Meggs could not freely use the restroom without assistance.

   Access to Guestroom

   k.   The restroom located within the designated accessible guestroom contained a tub with an

                                                  7
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 8 of 15




      improperly designed seat, a spray unit which was broken (and mounted beyond his reach),

      and improper grab bars, violating of Section 607 of the 2010 Standards for Accessible

      Design. Mr. Meggs could not properly bathe due to improperly located/broken shower

      controls.

   l. The water closet within the restroom contained flush controls which were mounted on the

      wall side, a lack of transfer space, and improperly mounted grab bars; all in violation of

      Section 604 of the 2010 Standards for Accessible Design. Due to the foregoing barriers Mr.

      Meggs could not use the restroom without assistance; due to the lack of transfer space and

      inadequate grab bars Mr. Meggs could not transfer from his wheelchair to the commode in a

      safe manner.

   m. The lavatory within the restroom lacked the proper knee clearance required, a violation of

      Section 606 of the 2010 Standards for Accessible Design. Mr. Meggs could not access the

      lavatory because of the lack of knee clearance; he could not approach nor reach the sink thus

      he could not wash his hands or brush his teeth. Further policy issues (towels stored

      underneath the sink) prevented Mr. Meggs from making use of the lavatory.

   n. The light controls within the guestrooms were improperly mounted and thus Mr. Meggs

      could neither approach nor make use of the light controls, a violation of Sections 305, 308,

      and 309 of the 2010 Standards for Accessible Design.

   o. Mr. Meggs could not make use of the kitchenette (refrigerator, microwave, and coffee

      maker) due to improper policies (coffee maker stored on top of microwave), improper

      patterns of practice (condiments stored above microwave which itself unreachable) and a

      lack of clear floor space; in violation of Section 804 of the 2010 Standards for Accessible

      Design.


                                               8
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 9 of 15




      p. Mr. Meggs could not make use of the tables or desk within the guestroom due to a lack of

         proper knee clearance and approach space, a violation of Section 4.32 of the ADAAG and

         Section 306 of the 2010 Standards for Accessible Design.

      q. Mr. Meggs could not make use of the guest room door (due to a lack of latch side clearance)

         or the privacy latch (due to its improperly mounted location), a violation of Sections 308 and

         404 of the 2010 Standards for Accessible Design. This ADA violation is of great concern,

         due to the lack of interior latch-side clearance Mr. Meggs could not exit the guestroom

         without assistance, he was forced to phone the front desk and ask to be let out of the room.

      r. Curtain controls were improperly located and Mr. Meggs could not operate them, a violation

         of Section 806.2.1 of the 2010 Standards for Accessible Design.

      s. There is a lack of clear floor space surrounding the beds, in violation of Section 806.2.3 of

         the 2010 Standards for Accessible Design. Mr. Meggs could not freely enter/exit the bed

         without assistance.



24.      Each of the foregoing violations is also a violation of the ADA Standards for Accessible

Design, originally published on July 26, 1991 and republished as Appendix D to 28 CFR part 36

("1991 Standards"); the "2004 ADAAG", which refers to ADA Chapter 1, ADA Chapter 2, and

Chapters 3 through 10 of the Americans with Disabilities Act and the Architectural Barriers Act

Accesibility Guidelines, which were issued by the Access Board on July 23, 2004 and codified at 36

CFR § 1191, appendix B and D; and the 2010 Standards for Accessible Design ("2010 Standards"),

as promulgated by the U.S. Department of Justice.4

25.      The discriminatory violations described in paragraph 23 may not be an exhaustive list of the




                                                   9
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 10 of 15




ADA violations that exist at Quality Inn but they are the result of a preliminary inspection conducted

by the Plaintiffs and include all those personally experienced by Mr. Meggs. Plaintiffs require

thorough inspection of the Defendant’s place of public accommodation in order to photograph and

measure the architectural barriers which exist at the Subject Property and violate the ADA.

26.        Mr. Meggs, and all others similarly situated, will continue to suffer discrimination, injury

and damage without the immediate relief provided for by the ADA and requested herein.

27.        Defendant has discriminated against Mr. Meggs, and all those similarly situated, by denying

him access to full and equal enjoyment of the goods, services, facilities, privileges, advantages

and/or accommodations of its place of public accommodation or commercial facility in violation of

the ADA.

28.        Defendant continues to discriminate against Mr. Meggs, and all those similarly situated, by

failing to remove architectural barriers, and communication barriers that are structural in nature.5

29.        Defendant continues to discriminate against Mr. Meggs, and all those similarly situated, by

failing to make reasonable modifications in policies, practices or procedures, when such

modifications are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities.6

30.        Defendant continues to discriminate against Mr. Meggs, and all those similarly situated, by

failing to take such efforts that may be necessary to ensure that no individual with a disability is

excluded, denied services, segregated or otherwise treated differently than other individuals because




4
    28 CFR § 36.104
5
    42 U.S.C. § 12181(b)(2)(A)(iv)
6
    42 U.S.C. § 12181(b)(2)(A)(ii)

                                                   10
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 11 of 15




of the absence of auxiliary aids and services.7

31.        If the Defendant’s facility is one which was designed and constructed for first occupancy

subsequent to January 26, 19938 then the Defendant’s facility must be readily accessible to and

useable by individuals with disabilities in accordance with the 1991 Standards.

32.        Pursuant to 28 CFR § 36.304(a)(1) "any alteration" made to the Subject Property after

January 26, 1992 must have been made so as to ensure that, to the maximum extent feasible, the

altered portions of the Subject Property are readily accessible to and usable by individuals with

disabilities, including individuals, like Mr. Meggs, who use wheelchairs. An alteration is deemed to

be undertaken after January 26, 1992, if the physical alteration of the property begins after that

date.9

33.        Pursuant to 28 CFR § 36.304(a) Defendant shall remove all existing architectural barriers,

including communication barriers that are structural in nature, where such removal is readily

achievable.

34.        28 CFR § 36.304(d)(2)(i) controls with respect to the corresponding technical and scoping

specification to which each element at Quality Inn must comply with or be modified to meet. Those

are defined as follows:

      a. Elements that have not been altered since on or after March 15, 2012 must comply with the

           1991 Standards.

      b. Elements that have existed prior to and have not been altered since on or after March 15,

           2012 that do not comply with the 1991 Standards must be modified (to the extent readily

           achievable) to comply with either the 1991 Standards or the 2010 Standards.


7
    42 U.S.C. § 12181(b)(2)(A)(iii)
8
    as defined by 28 CFR § 36.401(a)(2)

                                                   11
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 12 of 15




      c. Elements that have been altered on or after March 15, 2012 that do not comply with the

          1991 Standards must be modified (to the extent readily achievable) to comply with the 2010

          Standards.

35.       Plaintiffs are not required to notify Defendant of their violation of the ADA nor their

ongoing discrimination prior to the filing of this action. To that end, Plaintiffs have found that

voicing concerns to employees and management, making phone calls, and writing letters is futile. In

their experience the only way to spur action and achieve the accessibility required under the law is to

file matters, like this one, and pray for the relief contained herein.

36.       Mr. Meggs is without adequate remedy at law and is suffering irreparable harm, including

bodily injury consisting of emotional distress, mental anguish, suffering, and humiliation.

Considering the balance of hardships between the Plaintiffs and the Defendant, a remedy in equity is

warranted. The public interest would not be disserved by the issuance of a permanent injunction.

37.       Pursuant to 42 U.S.C. § 12205 and 28 CFR § 36.505, Plaintiffs are entitled to recovery of

attorney's fees, costs, and litigation expenses from the Defendant.

38.       Pursuant to 42 U.S.C. § 12188(a)(2), this Court is provided with authority to grant Mr.

Meggs injunctive relief, including an order to require the Defendant to alter Quality Inn and make

the Subject Property readily accessible and useable to the Plaintiffs and all other persons with

disabilities as defined by the ADA; or by closing the Subject Property until such time as the

Defendant cure their violations of the ADA.10

WHEREFORE, Plaintiffs respectfully request:

      a. The Court issue a Declaratory Judgment determining that the Defendant is in violation of



9
    28 CFR § 36.402(a)(2)

                                                  12
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 13 of 15




          Title III of the ADA.

      b. Injunctive relief against the Defendant including an order to make all readily achievable

          alterations to the facility; or to make such facility readily accessible to and usable by

          individuals with disabilities to the extent required by the ADA; and to require the Defendant

          to make reasonable modifications in policies, practices or procedures, when such

          modifications are necessary to afford all offered goods, services, facilities, privileges,

          advantages or accommodations to individuals with disabilities; and by failing to take such

          steps that may be necessary to ensure that no individual with a disability is excluded, denied

          services, segregated or otherwise treated differently than other individuals because of the

          absence of auxiliary aids and services.

      c. An award of attorney fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205.

      d. Such other relief as the Court deems just and proper, and is allowable under Title III of the

          Americans with Disabilities Act.


                                                COUNT II
                               Violation of Colorado Anti-Discrimination Act,
                                     C.S.R. § 24-34-601 et seq. (CADA)
39.       John Meggs realleges and incorporates by reference all of the allegations contained in all of

the preceding paragraphs.

40.       John Meggs is a disabled individual as defined by C.S.R. § 24-34-301(2.5).

41.       Defendant’s facility is a place of public accommodation as defined by C.S.R. § 24-34-

601(1).

42.       Colorado law provides that no person shall be discriminated against in regards to public



10
     42 U.S.C. § 12188(b)(2)

                                                    13
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 14 of 15




accommodations on the basis of disability.11

43.       Pursuant to C.S.R. § 24-34-602(1) Mr. Meggs is authorized to bring a private action in any

court of competent jurisdiction and to receive monetary damages.

44.       Pursuant to C. S. R. § 24-34-602(1)(b) a person who violates provisions of the CADA based

on a disability "shall be subject to the provisions of section 24-34-802." C. S. R. § 24-34-802 allows

for a court order requiring compliance with the provisions of the violated section of the CADA,

recovery of actual monetary damages, a statutory fine not to exceed three thousand five hundred

dollars ($3,500.00), and an award of attorney fees and costs.

45.       Pursuant to C.S.R. § 24-34-604 claims alleging violations of the CADA must be brought

within sixty days (60) of the alleged discriminatory act, Mr. Meggs has done so here.

46.       Pursuant to 3 CCR 708-1:60.1(A); the CADA, "is substantially equivalent to Federal law, as

set forth in the Americans with Disabilities Act, as amended, and the Fair Housing Act concerning

disability."

47.       Pursuant to C.S.R. § 24-34-802(4); "a court that hears civil suits pursuant to this section shall

apply the same standards and defenses that are available under the federal 'American with

Disabilities Act of 1990', 42 U.S.C. § 12101 et seq., and its related amendments and implementing

regulations."

48.       As set forth above, Defendant has violated the Colorado Anti-Discrimination Act by denying

Mr. Meggs, and all other disabled individuals, full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations afford to the public at a place of public

accommodation.

49.       As a result of the aforementioned discrimination through repeated exposure to architectural


11
     C.S.R. § 24-34-601(2)(b)
                                                     14
Case 1:21-cv-01962-SKC Document 1 Filed 07/20/21 USDC Colorado Page 15 of 15




barriers and other harmful conditions, Mr. Meggs has sustained bodily injury in the form of

emotional distress, mental anguish, suffering and humiliation.

WHEREFORE, Plaintiffs respectfully request:

   a. That this Court assume jurisdiction.

   b. An injunction ordering Defendant to comply with the ADA and the CADA.

   c. An award of monetary damages to Mr. Meggs; to the maximum extent permitted.

   d. Reasonable attorney fees and costs.

   e. An Order requiring the Defendant to maintain the required accessible features at Quality Inn.

   f. Other relief that this Court deems just and proper; and is allowable under the CADA.

                                             Respectfully submitted,


Date: July 20, 2021                          s/ Jon G. Shadinger Jr.
                                             Jon G. Shadinger Jr., Esq.
                                             Shadinger Law, LLC
                                             717 E. Elmer St.
                                             Vineland, NJ 08360
                                             Tel (609) 319-5399
                                             Fax (314) 898-0458
                                             js@shadingerlaw.com
                                             Attorney for Plaintiffs, John Meggs
                                             and Access 4 All, Inc.




                                               15
